DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim appears to be missing “and” at the end of first clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Corbett et al. (WO 2005/052,784 A2) [hereafter Corbett].

As per claim 1, Corbett teaches:
A storage system comprising: a storage controller including a processor and memory; and a plurality of storage drives, (Corbett, pg. 6, lines 26-29, processor, memory, pg. 7, lines 22-26, disk array controller, pg. 9, lines 8-15, an array of physical disks)
wherein parity data is generated from a plurality of user data pieces and a stripe is composed of the plurality of user data pieces and the parity data; (Corbett, pg. 9, lines 4-15, stripes, pg. 3, lines 16-17, stripes containing data blocks and a parity block)
wherein data (user data and parity data) belonging to the stripe is stored in different storage drives; (Corbett, pg. 9, lines 8-15, stripes distributed among disks comparable to RAID groups)
wherein a parity group is composed of the plurality of stripes and is allocated with a plurality of storage drives to store a parity group; (Corbett, pg. 9, lines 8-15, each stripe in each group has one or more parity blocks depending on the degree of failure tolerance desired)
wherein a first parity group allows the number of storage drives allocated to the parity group to be equal to the number of data pieces configuring each stripe; 
wherein a second parity group allows the number of storage drives allocated to the parity group to be larger than the number of data pieces configuring each stripe and allows data for each stripe to be distributed and stored in different combinations of storage drives; (Corbett, pg. 9, lines 26-30, adding one or more disks)
wherein when the first parity group is converted to the second parity group, the storage controller: adds a storage drive to be allocated to the parity group; (Corbett, pg. 9, lines 26-30, adding one or more disks, pg. 9, line 31 – pg. 10, line 25, newly added disk assigned to store parity for the stripe)
moves data pieces belonging to different stripes from each existing storage drive to the added storage drive; and (Corbett, pg. 9, lines 26-30, adding one or more disks, pg. 9, line 31 – pg. 10, line 25, redistributing parity in response to an added disk)
moves data in each of the storage drives to aggregate a free area resulting from movement of the data pieces in the storage drive (Corbett, pg. 9, lines 26-30, adding one or more disks, pg. 9, line 31 – pg. 10, line 25, moving “frees up” the pre-existing blocks to store file system data means the system is aware of the available free area after the redistribution of parity)

Claim 11 is a method claim corresponding to the system claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, and further in view of Cooper et al. (PG Pub. 2014/0,325,262 A1) [hereafter Cooper].

As per claim 2, the rejection of claim 1 is incorporated:
Corbett does not specifically teach:
wherein the free area is a spare area to store recovered data when the storage drive fails
However, Cooper in an analogous art teaches:
reconstructing data into remaining disks through the use of the empty space (Cooper, ¶ [0013])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Cooper into the method of Corbett to provide a method wherein the free area is a spare area to store recovered data when the storage drive fails.  The modification would be obvious because such scheme allows the logical disk to maintain same RAID level (Cooper, ¶ [0013]).

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, and further in view of Akutsu et al. (PG Pub. 2015/0,324,145 A1) [hereafter Akutsu].

As per claim 3, the rejection of claim 1 is incorporated:
Corbett does not specifically teach:
wherein a plurality of stripes form a plurality of parcels and the parcel contains a plurality of data pieces belonging to different stripes; and
wherein data pieces are moved in units of the parcels
However, Akutsu in an analogous art teaches:
parcel configured from multiple stripes (Akutsu, ¶ [0091])
parcel mapping (Akutsu, ¶ [0178])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Akutsu into the method of Corbett to provide a method wherein a plurality of stripes form a plurality of parcels and the parcel contains a plurality of data pieces belonging to different stripes; and wherein data pieces are moved in units of the parcels.  The modification would be obvious because parcel is configured from consecutive areas in one storage apparatus (Akutsu, ¶ [0091]).

As per claim 4, the rejection of claim 3 is incorporated and Akutsu further teaches:
wherein the parcel contains the user data and the parity data as the data at a predetermined ratio (Akutsu, Fig. 4, ¶ [0091], 6D+2P)

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 9,971,648 B1 discloses dynamically changing parity blocks while maintaining a balance of parity blocks over the array when adding a new disk to the array.
PG Pub. 2015/0,169,408 A1 discloses adding a new disk to the array and adding data parity blocks needed to be added to keep the parity blocks evenly spread over the physical disks.
US Pat. 8,261,016 B1 discloses redistributing all the parity groups across the drives to rebalance array resources when a new drive is added to an array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 12, 2022